Name: Commission Regulation (EEC) No 3683/90 of 19 December 1990 amending Regulation (EEC) No 743/89 laying down detailed rules for the application of a direct aid scheme for small producers of cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 357/18 Official Journal of the European Communities 20 . 12. 90 COMMISSION REGULATION (EEC) No 3683/90 of 19 December 1990 amending Regulation (EEC) No 743/89 laying down detailed rules for the application of a direct aid scheme for small producers of cereals THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1340/90 (2), and in particular Article 4 (5) thereof, Whereas Commission Regulation (EEC) No 743/89 (3), as last amended by Regulation (EEC) No 3801 /89 (4), provides that aid to small producers must be paid at the latest on 31 December following the end of the market ­ ing year in respect of which the aid is granted ; whereas certain difficulties of an administrative nature are prevent ­ ing, in certain cases, the said time limit from being met ; whereas, in order to overcome those difficulties, the time limit for payment of the aid to small producers for the 1989/90 marketing year should be extended by two months ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The last subparagraph of Article 3 of Regulation (EEC) No 743/89 is hereby replaced by the following : 'However, the aid granted in respect of the 1989/90 marketing year may be paid to the recipients up to 28 February 1991 .' Article 2 This. Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 134, 28 . 5. 1990, p. 1 . (3) OJ No L 80, 23. 3 . 1989, p. 38 . 4 OJ No L 370, 19. 12. 1989, p. 9.